DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 04/10/2014, Applicant has canceled claims 2-3 , amended claims 1, 4, and 15- 19. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1 and 4-20 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 4-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 4-20 filed on 05/21/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of an abnormality determination circuit configured to, according to a learning content obtained in a machine learning process and based on the state quantity, determine as to at least one of an occurrence of an abnormality in the mechanical system, an occurrence location where the abnormality occurs, and a cause of the abnormality, wherein the mechanical system comprises a motor, a motor control apparatus configured to control the motor, and a motor-driven mechanism configured to be driven by the motor, wherein the state quantity obtaining circuit comprises a time-series detection data obtaining circuit configured to obtain, as the state quantity, time-series detection data associated with input and output of the motor while the motor is driven, and wherein the abnormality determination circuit comprises an equipment characteristic estimation circuit configured to estimate an equipment characteristic estimated value of the mechanical system based on the time-series detection data.
The closet references to the present invention are believed to be as follows: Sumita et al. (US 20190052214 A1) disclose an abnormality degree calculation equation updating unit which outputs an abnormality degree calculation equation for computing the abnormality degree of the driving target of the state quantity detecting unit based on the data set of the state quantity detecting unit; an abnormality degree calculating unit which outputs the abnormality degree based on the quantity of state of the state quantity detecting unit and the abnormality degree calculation equation of the state quantity detecting unit; and a voltage adjusting unit which outputs an adjustment voltage for adjusting the voltage command of the state quantity detecting unit based on the abnormality degree of the state quantity detecting unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846